Citation Nr: 0938527	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as a result of a service-connected 
disability.

2.  Entitlement to service connection for right great toe 
degenerative joint disease, to include as a result of a 
service-connected disability.

3.  Entitlement to service connection for nerve damage to the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1973 to December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2006 and 
October 2006 by the Wichita, Kansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in July 2005 and August 
2006.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

In this case, the Veteran claims that he has a right ankle 
disability as a result of a right leg fracture during anti-
submarine warfare training in San Diego, California, in 1977.  
The available service treatment records, however, include an 
August 1978 service department medical board report with a 
thorough medical history summary as to the Veteran's right 
lower extremity without reference to treatment for a right 
leg fracture.  The Veteran's report of treatment in 1977 is 
found to be inconsistent with the available evidence of 
record.  Therefore, the Board finds no additional development 
as to this matter is warranted.  

The Veteran also contends that he has right great toe 
degenerative joint disease and right foot nerve damage either 
as a result of an allergic reaction to penicillin in 
July 1977 or a right foot laceration in April 1983.  The 
issue of secondary service connection for the ankle and toe 
disorders as a result of a right knee disability was 
considered by the RO.  Although the Veteran received a VA 
examination in November 2005, there is no indication the 
examiner reviewed the Veteran's claims file nor were any 
specific opinions provided as to the right ankle claim as 
secondary to a service-connected right knee disability or the 
right foot claims concerning penicillin reaction and 
laceration treatment during active service.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005 & 
2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disabilities 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has right ankle, right 
great toe degenerative joint disease, or 
right foot nerve damage disabilities that 
were incurred or aggravated as a result 
of service or a service-connected 
disability.  The examiner should address 
whether a right ankle disability or right 
great toe degenerative joint disease were 
incurred or aggravated as a result of a 
service-connected right knee disability 
and whether right great toe degenerative 
joint disease or right foot nerve damage 
disabilities were incurred as a result of 
a penicillin reaction or a right foot 
laceration during active service.  All 
indicated tests and studies are to be 
performed.  The examination must be 
conducted following the protocol in any 
applicable VA disability examination 
worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the AMC/RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


